Citation Nr: 9909545	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim that the character of his 
discharge, for a period of service from May 1955 to October 
1955, does not constitute a bar to the payment of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Brother and Friend




ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant's active service from May 2, 1952 to October 
28, 1955, was terminated under other than honorable 
conditions.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a character of discharge 
decision issued by the VA Regional Office (RO) in Little 
Rock, Arkansas.  In January 1956 an RO decision held that the 
appellant's undesirable discharge of October 28, 1955 was the 
culmination of a series of acts constituting willful and 
persistent misconduct and that the appellant was discharged 
under dishonorable conditions which therefore barred him from 
receipt of VA benefits.  In a decision dated August 31, 1998, 
the Board declined to reopen this previously denied claim.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court).

In October 1998, counsel for the appellant filed a Motion for 
Remand and requested a stay of proceedings pending a ruling 
on the motion.  The basis for the Motion was that the Board 
had employed the test set forth by the Court in Manio v. 
Derwinski, 1 Vet. App. 140 (1991) and Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), for use in new and material 
evidence cases.  Under that test, in order for newly 
submitted evidence to be considered material, there also had 
to be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both old and new, 
would change the outcome of the decision.  However, in the 
case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
issued on September 16, 1998, the United States Court of 
Appeals overruled the Manio/Colvin test for purpose of 
reopening claims for the award of VA benefits.  

Pursuant to the Hodge case, Counsel for the VA concurred with 
the appellant's motion and asked the Court to grant it.  An 
Order of the Court, dated in October 1998, granted the motion 
and vacated the Board's decision of August 1998 that denied 
the appellant's claim that the character of his discharge was 
not a bar to the payment of VA benefits on the basis of 
failure to submit new and material evidence.  The case was 
remanded for further development, readjudication and 
disposition in accordance with the Court's Order.  [redacted].

As provided in the Court's order, the appellant was offered 
the opportunity, via a letter sent by the Board in January 
1999, to submit additional argument and evidence in support 
of the appeal.  The appellant's attorney was informed that 
such material should be submitted within 30 days.  No 
additional argument or evidence in support of the appeal was 
submitted within the 30 days.  The case is now returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  In January 1956, the RO determined that the appellant's 
October 1955 undesirable discharge was under dishonorable 
conditions.  

3.  In the January 1956 administrative decision, the RO 
denied eligibility for payment of VA benefits based upon 
evidence of the appellant's willful and persistent misconduct 
during service from May 1952 to October 1955.  The appellant 
was informed of that decision, and he did not perfect a 
timely appeal.

4.  The evidence presented since the initial denial of 
eligibility to payment of VA benefits in January 1956 does 
not show that the appellant did not engage in willful and 
persistent misconduct during the pertinent service, or that 
such misconduct was significantly mitigated, or that the 
appellant was insane as defined by the VA at the time he 
committed the offenses resulting in his involuntary 
separation from service.

5.  The evidence presented since the initial denial is 
cumulative and redundant and it does not, when viewed with 
the other evidence on file, bear directly and substantially 
upon the specific matter under consideration, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the January 1956 denial of the 
appellant's claim of entitlement of eligibility to payment of 
VA benefits is not new and material, and his claim has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 
(1997); Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted, the appellant's active service from May 
2, 1952 to October 28, 1955, was terminated under other than 
honorable conditions.  A character of discharge decision 
issued by the VA Regional Office (RO) in Little Rock, 
Arkansas in January 1956 held that the appellant's 
undesirable discharge of October 28, 1955 was the culmination 
of a series of acts constituting willful and persistent 
misconduct and that the appellant was discharged under 
dishonorable conditions which therefore barred him from 
receipt of VA benefits.  Notice of that decision was sent to 
the appellant that same month and the letter included VA Form 
VB8-4107 which gave him notice of the one-year time limit for 
appeal.  The appellant did not respond and the RO's decision 
became final in January 1957.  The January 1956 decision 
therefore represents the last final denial on the merits and 
is also the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 
523 (1994).

After reviewing the evidence on file, the Board concludes 
that all facts pertinent to the plausible claim have been 
developed and that as such, there is no further duty to 
assist in developing the claim as contemplated by 38 U.S.C.A. 
§ 5107(a).

The appellant essentially contends that he does not believe 
his actions in service constituted willful and persistent 
misconduct and that therefore the RO erred by failing to 
reopen his claim that his military service establishes 
eligibility for the payment of VA benefits.  He maintains 
that mitigating factors exist, including his satisfactory 
service in Korea, that he enlisted at a youthful age, and 
that he was only absent without leave (AWOL) to deal with 
family problems and/or because he was suffering from post-
traumatic stress disorder (PTSD).

Decisions of the Board are final, as are unappealed decisions 
of the RO.  38 U.S.C.A. §§ 7104, 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim should be reopened and 
the former disposition of the claim should be reviewed.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also, Hodge, v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the Court has held that the new and material 
evidence necessary in order to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Disability compensation is payable to a veteran who incurred 
an injury or disease in the active military, naval, or air 
service, who was discharged or released from service under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
1110.  A discharge or release is considered to have been 
issued under dishonorable conditions if the discharge or 
release was due to willful and persistent misconduct by the 
service member, or if the service member accepted an 
undesirable discharge in lieu of a general court-martial.  A 
discharge due to a minor offense is not considered willful 
and persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of VA benefits unless it 
is found that the person was insane at the time of committing 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  Although a dishonorable discharge due 
to willful and persistent misconduct precludes the payment of 
compensation or pension benefits, it does not bar eligibility 
for health care and related benefits administered by VA.  
38 C.F.R. § 3.360.

The evidence which was of record in this case when the RO 
issued its January 1956 decision may be briefly summarized.  
A copy of the appellant's DD Form 214 showed that the 
appellant was born in August 1929, that he was in the Army 
from May 2, 1952 to October 28, 1955, and that 620 days were 
lost.  This form also indicates that the appellant had five 
years of prior service which a VA Form 3101 dated in December 
1955 indicates was in the Naval Reserves.  The DD Form 214 
shows that the appellant was credited with approximately 650 
days of active duty; that he had foreign service for almost 
500 days and that he received the Korean Service Medal with 
one bronze service star as well as the UN Service Medal.  The 
DD 214 also shows that the appellant received an undesirable 
discharge because of unfitness.

The evidence of record in January 1956 included Army records 
relating to the Proceedings of the Board of Officers which 
resulted in the appellant's undesirable discharge.  The 
records reveal that the Board of Officers convened in October 
1955, and that three witnesses were called, two sergeants and 
the appellant's commanding officer.  The captain stated that 
the appellant was a member of his command who performed duty 
as a cook and that he had had the appellant released from the 
stockade after a discussion with the appellant in which he 
asked the captain for his old job back.  The appellant then 
went AWOL a few days after the captain secured his release.  
The captain stated that he did not want the appellant in his 
command and that a transfer would not be of any help.  The 
sergeants both testified that the appellant had performed his 
kitchen duties in a satisfactory manner but that he always 
acted as if something was bothering him and he had a faraway 
look in his eyes as if he were a thousand miles away from 
where he was actually working.

The report of the Board of Officers included six exhibits, 
including an outpatient report, the report of the psychiatric 
examiner, the record of previous convictions by courts-
martial, the record of company punishment, and the record of 
time lost.  The supplemental data sheet showed that the 
appellant was 26 years old at the time of the proceedings and 
that the appellant had achieved the rank of sergeant for the 
period of June 28, 1954 to April 5, 1955, when he was busted 
to private.  The appellant's commanding officer indicated 
that he was recommending discharge because the appellant had 
been convicted three times by Special Courts Martial for 
being AWOL which resulted in confinement each time.  The 
appellant's commanding officer also stated that he had 
attempted to help the appellant by releasing him from the 
stockade and assigning him to the job he desired and 
requested whereupon the appellant was re-interviewed and he 
stated that he appreciated the trust placed in him.  However, 
he then went on AWOL status again.  The commanding officer 
evaluated the appellant's character as poor and his 
efficiency as unsatisfactory.

The evidence considered in January 1956 shows that the 
appellant underwent a psychiatric evaluation in September 
1955.  At that time he was in the stockade serving a six-
month sentence for AWOL and it was noted that he had a 
history of AWOLs which the appellant attributed to his 
drinking.  On examination, the appellant showed no signs of 
psychiatric disease and he was noted to have no motivation 
for military service and to have complete indifference to his 
AWOLs.  The examiner found the appellant to be, and to have 
been, mentally responsible to distinguish right from wrong, 
to adhere to the right and to cooperate in his own defense.

The evidence submitted since issuance of the January 1956 RO 
decision that denied eligibility for the payment of VA 
benefits includes court records pertaining to the appellant's 
two divorces; testimony from a pair of personal hearings held 
at the RO in December 1992 and March 1998; the December 1992 
written statement of the appellant's brother; the November 
1993 written argument submitted by the appellant's attorney; 
a copy of the appellant's application for correction of his 
military record and the recent decision of the Board for 
Correction of Military Records to deny the change in status 
requested by the appellant; medical records from the Protho 
Medical Center dated between 1990 and 1997; a March 1998 
written statement from the appellant's sister; and the 
reports of the VA psychiatric and psychological evaluations 
performed in May 1998.

The Board has carefully searched the transcript of the 
December 1992 RO hearing.  While much of the appellant's 
testimony was new, there was nothing that could be considered 
material.  It could not be considered material, because it 
supported the continued denial of the claim.  It does not 
bear directly and substantially upon the specific matter 
under consideration, nor is it so significant that it must be 
considered in order to fairly decide the merits of the claim; 
it would not change the previous outcome.  There was nothing 
which, if believed, would support the appellant's claim.  

To wit, the appellant testified that when he first went AWOL 
he was under a lot of emotional problems and family problems 
and that he was shipped to Korea from the stockade.  See 
Hearing Transcript pp. 5-6.  This indicates that his service 
in Korea merely interrupted his misconduct and did not cause 
it.  He also testified that he served a full tour in Korea, 
that he was promoted while there and that he did not have any 
disciplinary problems while he was there.  See Hearing 
Transcript pp. 6-8.  When asked if he saw action against the 
enemy, he candidly admitted that he only saw some firing.  He 
explained his mess hall duties.  See Hearing Transcript p. 8.  
The appellant stated that he had drinking problems when he 
returned to the States that were due to his problems with his 
wife.  He specifically stated that his problems were not 
particularly related to anything he saw in Korea.  See 
Hearing Transcript p. 9.  A friend of the appellant also 
testified at the hearing and he stated that during the 
appellant's active duty he had marital and financial problems 
and he was drinking heavily.  He also testified that after 
the appellant returned from service he had nightmares about 
Korea and could not hold a conversation.  See Hearing 
Transcript pp. 18-28.  Assuming that the statements by the 
appellant about his Korean service and the statements of the 
witness about the appellant's post-service conduct are true, 
they would still not change the outcome because there is a 
psychiatric report made after the veteran returned from Korea 
which is to the contrary.  The recollection of a lay witness 
many years after service is not medically competent and would 
not outweigh the evaluation of a trained medical professional 
made at the time in question.  

Likewise, the testimony offered at the March 1998 personal 
hearing at the RO while new in some aspects, contained 
nothing that could be considered material.  Again, the 
appellant stated that he went AWOL prior to being sent to 
Korea because his wife and daughter had left him and that he 
went AWOL after Korea because he was trying to find them.  
See Hearing Transcript pp. 3 and 15.  He discussed his 
experiences in Korea, saying that he didn't remember anybody 
he knew getting killed, but he saw dead bodies while 
delivering chow to the front lines and he saw wounded 
personnel being brought into the compound.  He also stated 
that he did not pull any guard duty and that the mess hall 
(where he was assigned after having been a jeep driver for 
his commanding officers) was never damaged.  See Hearing 
Transcript pp. 5-13.  The appellant testified that his 
memories of Korea still bother him and that he has never been 
treated for a mental disorder.  See Hearing Transcript p. 21.  

The appellant's brother also testified at the March 1998 
personal hearing at the RO.  He stated that he received 
letters from his brother in which he described Korea as a 
living hell.  See Hearing Transcript p. 27.  The brother also 
testified that the appellant was withdrawn when he saw him 
again in July 1955, and that while he did not talk about 
Korea, he talked a great deal about his ex-wife whom he said 
he still loved.  See Hearing Transcript pp. 31-32.  He stated 
that his brother started drinking after Korea.

The friend who testified at the December 1992 personal 
hearing testified again at the March 1998 personal hearing.  
He stated that the appellant had been unable to hold a job 
over the years because he couldn't forget what happened in 
Korea.  See Hearing Transcript p. 42.

Once again, assuming that the statements by the appellant 
about his Korean service and the statements of the witnesses 
about the appellant's post-service conduct are true, they 
would still not change the outcome because no material 
evidence was submitted.  No evidence was offered to 
contradict the psychiatric report made after the veteran 
returned from Korea.  As previously noted, the recollection 
of a lay witness many years after service is not medically 
competent and would not outweigh the evaluation of a trained 
medical professional made at the time in question.  While 
some additional details about the appellant's experiences 
were provided in the hearing testimony, all of the testimony 
iterated or reiterated views that had previously been 
advanced, and therefore, the testimony was essentially 
cumulative.

The claims file includes a written statement from the 
appellant's brother dated in December 1992.  The brother 
stated that the appellant went AWOL due to family problems, 
that he was court-martialed and had his sentence commuted 
when he volunteered for service in Korea.  He also stated 
that the appellant went AWOL after his return from Korea in 
an attempt to save his marriage.  

Copies of court records have been added to the evidence of 
record.  These indicate that the appellant was divorced in 
August 1949, and that he was ordered to pay child support for 
his daughter whose custody was granted to her mother, who was 
the plaintiff in the divorce action.  A second divorce was 
initiated by the appellant who appeared in court in September 
1953, when the divorce was granted; the defendant wife did 
not appear.  There is no evidence of record to show that the 
appellant was ever married more than twice.  These documents 
seem to contradict some of the recollections of the appellant 
and his brother.

The appellant's attorney has advanced various arguments as to 
why the appellant's conduct did not constitute willful and 
persistent misconduct.  He contends that the appellant's 
military service was otherwise honorable, faithful and done 
with fidelity and that 316 days of lost time out of 1200 days 
is not significant.  He maintains that because the appellant 
went AWOL for personal reasons, that his offenses were not of 
the same caliber as someone going AWOL for other reasons.  
The appellant's attorney argues that mitigating factors, such 
as the appellant's immaturity and his good performance in 
Korea, existed.  He further contends that the appellant was 
discharged for a minor offense (AWOL) and that therefore, his 
character of discharge must not bar entitlement to benefits.  
He has also argued that the appellant's actions after Korea 
can be attributed to post-traumatic stress disorder.

The evidence of record also contains a copy of the 
appellant's DD Form 149, Application for Correction of 
Military Record, dated in November 1991.  In that application 
the appellant states that the type of discharge he received 
was too severe in light of his record of prior service and 
his service in Korea.  He indicated that he suffered from 
mental impairments, including seizures and a past history of 
drinking.  The Board for the Correction of Military Records 
denied the appellant's application because insufficient 
evidence had been presented to indicate probable material 
error or injustice.  The appellant apparently had previously 
attempted to have his record changed and had been denied.  
The Board for Correction of Military Records held that the 
iteration of the appellant's contentions did not constitute 
new material evidence sufficient to establish error or 
injustice and his request was not considered.

The appellant's sister sent a written statement to the RO in 
March 1998 in which she stated that the appellant had been 
"mentally hurt" by his time in Korea.  She indicated that 
he was not the same person when he returned home as when he 
had left.  She further stated that the appellant couldn't 
think straight or hold a job.  The sister said that her 
brother would tell her about Korea, that he still had 
nightmares about Korea and that Korea seems to be on his mind 
a great deal.  

The appellant underwent two VA examinations in May 1998.  One 
examiner, a psychiatrist, rendered a diagnosis of "probably 
post-traumatic stress disorder, chronic delayed" after 
reviewing the evidence of record and interviewing the 
appellant and a friend.  However, this examiner also noted 
that the appellant was unable to give concrete information 
and that the information elicited was probably not always 
reliable.  The appellant was also examined by a psychologist 
who stated that, in general, he could not elicit post-
traumatic stress disorder symptoms from the appellant who did 
not report any traumatic experiences.  The psychologist 
concluded that an Axis I diagnosis of post-traumatic stress 
disorder was not warranted.

The Board has considered each item of evidence which has been 
added to the record since the January 1956 RO decision to 
determine if it meets the test of being new and material.  In 
regard to new testimony, additional testimony was submitted 
in regard to the appellant's drinking - however, the fact 
that the appellant had a drinking problems was a matter of 
record in January 1956, because it was cited in the September 
1955 psychiatric evaluation and therefore that evidence is 
not new.  
While the rest of additional evidence may be considered to be 
"new" evidence, none of it is "material" evidence because 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, nor does it 
establish any fact which would result in the appellant 
becoming eligible for VA benefits.  

The issue of post-traumatic stress disorder has been 
proffered as a reason for the appellant's instances of AWOL 
after he returned from Korea.  The Board initially notes that 
entitlement to the payment of VA benefits is not precluded if 
it is found that the service member was insane at the time of 
committing the offense causing the dishonorable discharge.  
38 C.F.R. § 3.12(b).  However, the September 1955 psychiatric 
report that the appellant was given a psychiatric examination 
and that, as the result of that examination, the examiner 
determined that the appellant was able to adhere to the right 
and distinguish right from wrong at the time of the alleged 
misconduct and that he showed no signs of psychiatric 
disease.  Therefore, 38 C.F.R. § 3.12(b) is not for 
application and no evidence has been submitted that would 
show otherwise.  See also 38 C.F.R. § 3.354(b).  The Board 
notes that there currently is no clear diagnosis of the 
alleged post-traumatic stress disorder or any competent 
evidence that demonstrates that the appellant's actions in 
1955 were the product of post-traumatic stress disorder.  The 
Board further notes that the appellant went AWOL five times 
before going to Korea and none of those instances can be held 
in any way to be due to post-traumatic stress disorder.

The Board also notes that the appellant did not receive an 
undesirable discharge based on his being AWOL for a period in 
excess of 180 days, but rather because he was found to be 
unfit.  The original RO decision found that the appellant's 
discharge was in effect the culmination of a series of acts 
constituting willful and persistent misconduct.  Therefore, 
the provisions of 38 C.F.R. § 3.12(c)(6) are not for 
application in this case and all of the evidence pertaining 
to the appellant's family difficulties as the justification 
for his episodes of being AWOL is therefore not material 
evidence; however, the pertinent provision, 38 C.F.R. 
§ 3.12(d)(4), also addresses some of the same factors found 
under 38 C.F.R. § 3.12(c)(6).  

Furthermore, even if 38 C.F.R. § 3.12(c)(6) were applicable, 
none of the additional evidence submitted since the January 
1956 decision has tended to show that there were any valid 
mitigating circumstances.  The evidence of record in 1956 
showed that the appellant was almost 26 years of age when he 
went AWOL for the last time; that he went AWOL after he had 
attained the position and authority of the rank of sergeant 
and that he had had five years of military experience in the 
Naval Reserves and over a year-and-a-half of service in the 
Army when he went AWOL for the last time.  None of this shows 
chronological immaturity or a lack of experience in matters 
military.  The record also shows that the appellant was able 
to serve overseas for one year and four months without going 
AWOL during a time when he was aware of the fact that his 
second ex-wife had been unfaithful and he was not able to see 
his daughter.  Thus it cannot be said that he was always 
compelled to go AWOL over family and marital problems.

The appellant's representative has argued that the 
appellant's service was honest, faithful and meritorious and 
that he was discharged for what amounted to a minor offense.  
38 C.F.R. § 3.12(d)(4).  The appellant's attorney has argued 
that being AWOL 312 days out of 1200 days in service is not 
particularly significant.  However, the figures cited by the 
attorney fail to take in account that, when the days that the 
appellant spent in confinement are added to the days he was 
AWOL, he had 620 days lost - approximately 50 percent of the 
appellant's time in the Army.  The Board notes that the 
offense of being absent without leave cannot be considered a 
minor offense because it is "of the type that prevented the 
proper performance of the appellant's military duties."  See 
Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  See also 
Stringham v. Brown, 8 Vet. App. 445 (1995).  Furthermore, the 
service records show that the appellant was AWOL on eight 
occasions which does indicate that the misconduct was 
persistent and of an ongoing nature.  The only time that the 
appellant did not go AWOL was during his one year and four 
months of overseas duty when, it must be noted, the 
opportunity to do so was not as easy as it was stateside.  
The Board also notes that the appellant's commanding officer 
at his last duty station evaluated the appellant's character 
as poor and his efficiency as unsatisfactory and that he 
stated that the appellant lied to get out of the stockade and 
almost immediately betrayed the trust that had been placed in 
him before he went AWOL for the last time.  This indicates 
that the appellant's service was not honest or faithful and 
casts doubt on the meritorious nature of his service overall.

Moreover, the Court has held that one AWOL offense where the 
appellant was AWOL 32 days out of 176-day service time (18%) 
constituted severe, and by analogy, persistent misconduct.  
Winter v. Principi, 4 Vet. App 29 (1993).  Thus, in this case 
where the appellant went AWOL on eight occasions and spent 
almost 25 percent of his time in service in an AWOL status, 
the Board concludes that his in-service misconduct was 
persistent and willful, and did not fall within the exception 
of a "minor offense" under the above-cited regulation and 
that no additional evidence has been presented that could 
change that conclusion.

The Board finds that the additional evidence added to the 
record since the January 1956 RO decision fails to provide 
any additional relevant information as to the issue of 
whether the appellant's misconduct was minor or that his 
discharge was not the product of his willful and persistent 
misconduct and therefore, the additional evidence is not 
material.  The evidence received and submitted since the 
previous final January 1956 VA administrative decision found 
that the appellant's persistent and willful misconduct during 
his period of active service acted as a bar to basic 
eligibility for VA benefits consists of written and verbal 
statements of the appellant and his friend and his siblings 
and argument of the appellant's attorney.  While some of the 
appellant's contentions regarding factors in mitigation are 
new in the sense that they have not been previously discussed 
in the service discharge records or in the subsequent Board 
for Correction of Military Records considerations or in the 
VA administrative decision of January 1956, they are not 
material in the present case because they in no way 
substantively mitigate, legitimize, justify or otherwise 
provide a lawful defense to the clearly documented instances 
of willful and persistent misconduct which occurred during 
service.

Consequently, the evidence presented since the January 1956 
RO decision is not new and material and the appellant's claim 
as to eligibility for payment of VA benefits is not reopened.  
Furthermore, the use of the doctrine of reasonable doubt is 
inapplicable to issues of new and material evidence.  See 
Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

The appellant's application to reopen a claim that his 
military service establishes eligibility to the payment of VA 
benefits is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 15 -





